UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7533



WILLIE J. OWENS,

                Plaintiff - Appellant,

          v.


HENRY DARGAN MCMASTER; WILLIAM M. CATOE; C. WESTON HOUCK;
GEORGE HAGAN, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-02929-CMC)


Submitted:   February 28, 2008             Decided:   March 7, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie   J.   Owens    appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             Owens v. McMaster,

No. 3:07-cv-02929-CMC (D.S.C. Sept. 25, 2007).             We dispense with

oral   argument   because   the    facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -